           Case 3:17-cv-00583-JCH Document 78 Filed 03/13/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

___________________________________
CORALYS NEGRON and                  )             CIVIL ACTION NO.
FRANCISCO NEGRON,                   )             3:17-CV-583 (JCH)
     Plaintiffs                     )
                                    )
v.                                  )
                                    )
PATRIOT AUTO SALES, LLC AND         )
JASON WINER,                        )
     Defendants                     )
__________________________________ )              MARCH 13, 2019


           OBJECTION TO DEFENDANT JASON WINER’S MOTION IN LIMINE

       Plaintiffs, Coralys Negron and Francisco Negron (“Plaintiffs”), submit the

following in objection to Jason Winer’s (“Winer’”) motion in limine .Winer objects to

Exhibit 8, which is an invoice from Dan Perkins Subaru, Inc. regarding a diagnostic it

performed of the subject vehicle on the basis that it is not relevant.

       Under Fed. R. Evid. 402, relevant evidence is admissible. Under Rule 401,

“Evidence is relevant if: a) it has any tendency to make a fact more or less probable

than it would be without the evidence; and b) the fact is of consequence in determining

the action.”

       The proffered invoice is dated November 30, 2016 and Ms. Negron took delivery

of the subject vehicle on or about November 8, 2016. This invoice concerns an

inspection of the vehicle only 22 days after delivery and after Ms. Negron already

alerted Winer of problems she was experiencing with the engine. This invoice is

relevant in regards to the condition of the engine when Ms. Negron took delivery of the

vehicle.

                                             1
  Case 3:17-cv-00583-JCH Document 78 Filed 03/13/19 Page 2 of 3



As such, Winer’s motion in limine should be denied.



                                 PLAINTIFFS, CORALYS NEGRON and
                                 FRANCISCO NEGRON,

                                 By: /s/ Daniel S. Blinn_____
                                      Daniel S. Blinn (ct02188)
                                      dblinn@consumerlawgroup.com
                                      Brendan L. Mahoney (ct29839)
                                      bmahoney@consumerlawgroup.com
                                      Consumer Law Group, LLC
                                      35 Cold Spring Rd. Suite 512
                                      Rocky Hill, CT 06067
                                      Tel. (860) 571-0408;
                                      Fax (860) 571-7457




                                    2
         Case 3:17-cv-00583-JCH Document 78 Filed 03/13/19 Page 3 of 3




                                      CERTIFICATION


         I hereby certify that on March13, 2019 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                             /s/ Daniel S. Blinn
                                            Daniel S. Blinn




                                               3
